                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND


SEAN CER TEZA, Prisoner Identification
Number 411-779, SID Number 257-4895,

        Plaintiff,

        v.

WEXFORD HEALTH SOURCES, INC.,1
CRYSTAL JAMISON, P.A.;
DR. ASHOK KRISHNASWAMY;
DR. MAHBOOBEH MEMARSADEGHI;                                Civil Action No. TDC-18-1791
ERWIN ALDANA, REGIONAL MEDICAL
DIRECTOR;
RICHARD MILLER, WARDEN;
PATRICIA CASPAR, ADMINISTRATIVE
REMEDY PROCEDURE COORDINATOR;
and
MONICA STALLWORTH, M.D.,

        Defendants.



                                   MEMORANDUM OPINION

       Plaintiff     Sean Certeza, an inmate currently    incarcerated   at Maryland    Correctional

Institution-Hagerstown    ("MCI-H") in Hagerstown, Maryland, filed a self-represented Complaint

pursuant to 42 U.S.C. ~ 1983 alleging deliberate indifference to a serious medical need, in violation

ofthe Eighth Amendment to the United States Constitution based on allegedly inadequate medical

treatment of a wrist injury sustained while he resided at Roxbury Correctional Institution ("RCI")

in Hagerstown, Maryland.       Defendants include Wexford Health Sources, Inc. ("Wexford"), the




I  The Clerk shall amend the docket to reflect the proper title and spelling of the Defendants'
names, as noted in this caption.
contractor providing medical servIces at RCI; Dr. Mahboobeh          Memarsadeghi;     Physician's

Assistant Crystal Jamison ("P A Jamison"), Regional Medical Director Erwin Aldana; and Dr.

Monica Stallworth, all of whom work for Wexford (collectively, the "Medical Defendants"); and

Dr. Ashok Krishnaswamy, an orthopedic surgeon. The Complaint also names as Defendants RCI

Warden Richard Miller and RCI Administrative Remedy Procedure ("ARP") Coordinator Patricia

Caspar (collectively, the "Correctional Defendants").

       The Medical Defendants and the Correctional Defendants have each filed a Motion to

Dismiss or, in the Alternative, Motion for Summary Judgment, accompanied by affidavits and

exhibits. Certeza has not filed a memorandum in opposition to the Motions. Having reviewed the

submitted materials, the Court concludes that no hearing is necessary. See D. Md. Local R. 105.6.

For the reasons set forth below, the Medical Defendants' Motion will be granted in part and denied

in part. The Correctional Defendants' motion will be granted.

                                        BACKGROUND

        On May 20,2015, Certeza injured his wrist while playing softball. His wrist was deformed

and swollen, and Certeza was in severe pain and could not move his fingers. PA Jamison examined

Certeza, assessed that Certeza had sustained a radius/ulnar fracture, and applied a splint. Certeza

was given an injection ofNubain, a pain reliever, and an x-ray was ordered. The x-ray, which was

read the next day, revealed an acute fracture. When Certeza informed PA Jamison that Nubain

was ineffective in relieving his pain, Certeza was given an injection of Toradol, and additional

medications were prescribed. On May 21,2015, Dr. Colin Ottey examined Certeza and arranged

for an orthopedic consultation with Dr. Krishnaswamy, an orthopedic surgeon.

         On May 27, 2015, the orthopedic consultation was approved. Although Certeza received

an appointment to see Dr. Krishnaswamy at Bon Secours Hospital on May 29,2015, the visit was



                                                 2
postponed due to a scheduling error. On June 5, 2015, more than two weeks after the injury,

Certeza was seen by Dr. Krishnaswamy, who diagnosed an unstable fracture that would require

outpatient surgery consisting of an open reduction internal fixation procedure ("ORIF") with the

insertion of a compression plate and screws and the application of a splint. This surgery was to be

done as soon as possible to avoid healing in malunion.

       On June 11, 2015, Certeza reported that his medication regimen was ineffective.          PA

Jamison met with him on June 17,2015 to reapply the splint and submit his surgery consultation

request. Certeza's wrist surgery was approved on July 22,2015.      Dr. Krishnaswamy performed

the surgery on September 1,2015.    Dr. Krishnaswamy observed that by the time that the surgical

authorization was obtained and the surgery was performed, Certeza's wrist was already healing in

malunion.

       On September 2,2015, Certeza was prescribed acetaminophen with codeine for pain, and

an orthopedic consultation was requested.    On September 30, 2015, to address continuing pain,

Certeza was prescribed Tramadol.

       On November 3, 2015, PA Jamison removed and re-splinted Certeza's cast. When Certeza

complained of pain, he was told that his condition would be discussed with the regional medical

director. On November 4,2015, Certeza's orthopedic follow-up consultation was approved.

        On November 13,2015, Certeza was seen by Dr. Krishnaswamy.           Although the surgical

wound had healed well, x-rays revealed that the fracture was healing, and the range of motion in

Certeza's left wrist was good, there were signs of dislocation in the joint.    Dr. Krishnaswamy

advised Certeza to continue range-of-motion          exercises and to wear a wrist splint.      Dr.

Krishnaswamy planned to remove the plate and screws in four to six months.           He noted that




                                                 3
reconstruction of the radio-ulna joint might be necessary and requested to see Certeza again in six

weeks.

         On May 23, 2016, Certeza visited sick call to complain that everything he did triggered

wrist pain, which at times was at lOon scale of 1 to 10. He said that he had trouble tying shoes

 and getting dressed. The pain medication was not working. On May 31, 2016, a consultation was

 ordered for Dr. Krishnaswamy to remove the plate from his wrist.          Certeza was prescribed

 Tramadol for pain.

         On June 11, 2016, Certeza was seen by Dr. Stallworth.      His Tramadol prescription was

renewed through September 30, 2016.        He saw Dr. Stallworth again on August 31,2016         and

complained that he was unable to play sports or pick up a cup due to wrist pain. Dr. Stallworth

resubmitted the request for a consultation with Dr. Krishnaswamy to remove the plate.

         On September 20,2016, PA Jamison noted that the consultation with Dr. Krishnaswamy

still had not been scheduled and sent an email to see ifthe consultation request had been addressed.

PA Jamison saw Certeza again on December 6,2016 and noted that Certeza remained in pain and

had decreased range of motion in his wrist. Aware tha~ Dr. Krishnaswamy had stated that the

hardware in Certeza's wrist needed to be removed to prevent infection, malunion, and prolonged

recovery, she resubmitted the consultation request.

         The orthopedic consultation was finally approved on December 14,2016. During a January

 17, 2017 telemed conference, Certeza, Dr. Memarsadeghi, and Dr. Krishnaswamy discussed an

 outpatient procedure to remove the hardware and to perform a modified Darrach Procedure to

 address the wrist deformity, pain, and instability of the joint. A surgical consultation request was

 approved on January 25, 2017.




                                                  4
       On January 27, 2017, Certeza was seen by Dr. Memarsadeghi at the chronic care clinic and

was told that the procedure had been approved and would require splinting for four weeks as well

as physical therapy. Celieza's Tramadol prescription was renewed. The prescription was renewed

again by Dr. Memarsadeghi on April 21 and July 18, 2017.

       On August 31, 2017, Certeza complained to Dr. Maksed Choudry at the chronic care clinic

that he had chronic pain, could not use his wrist properly, and had not yet been scheduled for the

surgery that had been approved in January. On October 14, 2017, Certeza was seen again by Dr.

Stallworth, who renewed his Tramadol prescription. On October 16, 2017, PA Jamison conducted

a pre-operative evaluation and cleared Certeza for surgery.

       On January 11,2018, Dr. Memarsadeghi resubmitted the request for wrist surgery that had

been approved the previous year on January 17, 2017.          On February 9, 2018, however, a

consultation was approved not for surgery, but for another orthopedic telemed conference.    That

conference, which included Certeza, Dr. Memarsadeghi and Dr. Krishnaswamy,            occurred on

March 14,2018. Dr. Krishnaswamy acknowledged that Certeza remained in pain and determined

that the plate and screws would be removed and a modified Darrach Procedure performed within

four weeks after authorization.    On April 12, 2018, almost two years after it was originally

supposed to occur, Dr. Krishnaswamy conducted the procedure to remove the hardware, but the

Darrach Procedure was deferred to see if the hardware removal alone would decrease Certeza's

pam.

       On April 22, 2018, Certeza reported that the surgical wound was not healing well.      The

wound was cleaned and dressed.      The following day, April 23, 2018, Certeza was prescribed

Tylenol-codeine   No. 3 and an antibiotic, Keflex, for infection.       On April 25, 2018, Dr.

Memarsadeghi examined the wound, renewed Certeza's Tramadol prescription, and noted that a



                                                 5
consultation   with Dr. Krishnaswamy     should be scheduled to occur one week later.        The

consultation was not approved until May 1, 2018.

       On June 13,2018, Certeza filed his Complaint in this Court. On June 26, 2018, Certeza was

transferred from RCI to MCI-H. On July 6, 2018, Dr. Aldana, the Regional Medical Director, saw

Certeza for complaints of chronic pain and weakness in his left wrist. An x-ray was ordered, pain

medication prescriptions were renewed, and Certeza was referred to orthopedics for follow up. On

July 20, 2018, the orthopedic consultation was deferred to obtain information on how Certeza's

condition impacted his activities of daily living ("ADL").   The consultation was approved on

August 1,2018.

       On September 7,2018, Certeza was seen by Dr. Lawrence Manning, an orthopedist.         Dr.

Manning noted that Certeza had a wrist deformity and radial deviation of the hand, a decreased

range of motion and grip strength, and pain over the median nerve. An x-ray taken on July 11,

2018 showed shortening of the radius bone and other changes indicative of malunion of the left

distal radius fracture.   Dr. Manning recommended a splint and referral to a hand surgeon for

possible surgical intervention and consideration of a Darrach Procedure.      Dr. Manning also .

recommended that Certeza receive a different non-steroidal anti-inflammatory drug, or NSAID,

for pain. On October 15,2018, the NSAID Naprosyn was prescribed for pain. On October 24,

2018, the request for a surgical evaluation     was approved.     On December     19, 2018, Dr.

Krishnaswamy again evaluated Certeza and again recommended a modified Darrach Procedure.

The outcome of any subsequent surgery has not been provided.      The parties do not dispute that

Certeza's wrist is deformed. See Photograph, ECF No. 4-3 at 92.

        During this time period, Certeza submitted Administrative Remedy Procedure grievances

("ARPs") relating to his medical treatment to the Warden on the following dates: May 29, 2015;



                                                6
July 28,2015; November 3, 2015; January 7, 2017; and August 25, 2017. These ARPs complained

about delays in Certeza's    surgery and treatment and about issues relating to Certeza's pain

medication prescriptions. As discussed below, one ofthese ARPs was withdrawn by Certeza, one

was procedurally dismissed, and three were investigated, with two found to be meritorious in

whole or in part.

                                         DISCUSSION

       Certeza      alleges that the Medical   Defendants    collectively   failed to provide   him

constitutionally adequate medical treatment for his wrist fracture. The Medical Defendants assert

that the claims against Wexford cannot proceed because they amount to supervisory liability

claims that are not cognizable under ~ 1983. The Medical Defendants also assert that Certeza's

claims are barred in part by the relevant statute of limitations.   Lastly, they assert that Certeza

cannot show that they were deliberately indifferent to his medical needs.

        Certeza alleges that the Correctional Defendants failed to respond appropriately to his

complaints against the Medical Defendants about their treatment of his injury. The Correctional

Defendants seek dismissal on the grounds that the Eleventh Amendment bars suit against them in

their official capacities, that they are not liable absent personal participation    in the alleged

violations, that there was no denial of medical care, and that they responded to Certeza's

administrative grievances in a timely and proper manner.

I.     Legal Standards

        Both Motions seek either dismissal under Federal Rule of Civil Procedure 12(b)(6) or

summary judgment under Rule 56. When deciding a motion to dismiss under Rule 12(b)(6), the

Court considers only the complaint and any attached documents "integral to the complaint." Sec     y
of State for Defense v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007). To the extent



                                                 7
that grounds for dismissal are based solely on the contents of the Complaint, the Court may dismiss

the Complaint if it does not allege enough facts to state a plausible claim for relief. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible when the facts pleaded allow "the Court to

draw the reasonable inference that the defendant is liable for the misconduct alleged."              Id

Although courts should construe pleadings of self-represented         litigants liberally, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), legal conclusions or conclusory statements do not suffice, Iqbal,

556 U.S. at 678. The Court must examine the complaint as a whole, consider the factual allegations

in the complaint as true, and construe the factual allegations in the light most favorable to the

plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994); Lambeth v. Bd of Comm 'rs of Davidson

Cty., 407 F.3d 266, 268 (4th Cir. 2005).

        Rule 12(d) requires courts to treat a Rule 12(b)(6) motion as a motion for summary

judgment where matters outside the pleadings are considered and not excluded. Fed. R. Civ. P.

12(d). Before converting a motion to dismiss to one for summary judgment, courts must give the

nonmoving party "a reasonable opportunity to present all the material that is pertinent to the

motion." Id "Reasonable opportunity" has two requirements: (1) the nonmoving party must have

some notice that the court is treating the Rule 12(b)(6) motion as a motion for summary judgment,

and (2) the nonmoving party "must be afforded a reasonable opportunity for discovery" to obtain

information essential to oppose the motion.       Gay v. Wall, 761 F.2d 175, 177 (4th Cir. 1985)

(citation omitted). Here, the notice requirement has been satisfied by the title of the Motion and

the notice by the Court to Certeza advising him of the provisions of Rules 12 and 56. To show

that a reasonable opportunity for discovery has not been afforded, the nonmoving party must file

an affidavit or declaration under Rule 56(d) explaining why "for specified reasons, it cannot

present facts essential to justify its opposition," Fed. R. Civ. P. 56(d), or otherwise put the district



                                                   8
court on notice of the reasons why summary judgment is premature.       See Harrods, Ltd. v. Sixty

Internet Domain Names, 302 F.3d 214, 244-45 (4th Cir. 2002); Hamilton v. Mayor & City Council

of Bait., 807 F. Supp. 2d 331, 341 (D. Md. 2011). Here, Certezahas not filed a Rule 56(d) affidavit

or otherwise requested discovery in this matter, so the Court will construe the Motions as seeking

summary judgment as to arguments on which it must consider the attached exhibits.

       Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242,255 (1986). The Court may rely only on facts supported in

the record, not simply assertions in the pleadings.   Bouchat v. Bait. Ravens Football Club, Inc.,

346 F.3d 514,522 (4th Cir. 2003). A fact is "material" ifit "might affect the outcome of the suit

under the governing law." Anderson, 477 U.S. at 248. A dispute of material fact is only "genuine"

if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict

for that party. Id. at 248-49.

        Because Certeza is self-represented, his submissions are liberally construed. See Erickson,

551 U.S. at 94. Nevertheless, the court must also abide by the "affirmative obligation of the trial

judge to prevent factually unsupported claims and defenses from proceeding to trial." Bouchat,

346 F.3d at 526.




                                                 9
II.      The Correctional Defendants

         A.     Eleventh Amendment Immunity

         The Correctional Defendants assert that to the extent that they are sued in their official

capacities, they are immune to suit under the Eleventh Amendment               to the United States

Constitution.   The Eleventh Amendment provides that "[t]he Judicial power of the United States

shall not be construed to extend to any suit in law or equity, commenced or prosecuted against one

ofthe United States by Citizens of another State, or by Citizens or subjects of any Foreign State."

U.S. Const. Amend XI. The Eleventh Amendment thus bars suits against a state in federal court

unless the state has waived its sovereign immunity or Congress has abrogated its immunity. See

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) ("It is clear, of course, that

in the absence of consent a suit in which the State or one of its agencies or departments is named

as the defendant is proscribed by the Eleventh Amendment.").          Congress did not abrogate the

states' sovereign immunity when it enacted      S   1983, and Maryland has not waived its sovereign

immunity for claims brought in federal court. See Will v. Mich. Dep't of State Police, 491 U.S.

58, 66 (1989) (noting that while "Section 1983 provides a federal forum to remedy many

deprivations of civil liberties," "[t]he Eleventh Amendment bars such suits unless the State has

waived its immunity"); Dyer v. Md. State Bd. of Educ., 187 F. Supp. 3d 599, 611 & n.16 (D. Md.

2016).

         A suit against a state official in that person's official capacity is the equivalent of a suit

against the State itself. Will, 491 U.S. at 71 (internal citation omitted). To the extent, therefore,

that Certeza is seeking damages against the Correctional Defendants in their official capacities, he

has asserted a claim against the State of Maryland. See Md. Code Ann., State Gov't         S 12-101(a)
(2015) (defining "state personnel").    Thus, Certeza's damages claim against the Warden and the



                                                    10
ARP Coordinator in their official capacities is barred by the Eleventh Amendment. See Pennhurst,

465 U.S. at 100-01.

         B.       Supervisory Liability

         To the extent that Certeza seeks damages from the Correctional Defendants in their

individual capacities, his claims also fail. Defendants Miller and Caspar argue that they cannot be

liable for the conduct of contractual health care providers not subject to their supervision or control.

It is firmly established that the doctrine of respondeat superior does not apply in       9   1983 claims.

See Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004).           For   9   1983 claims, liability of

supervisory officials "is not based on ordinary principles of respondeat superior, but rather is

premised on a recognition that supervisory indifference or tacit authorization of subordinates'

misconduct may be a causative factor in the constitutional injuries they inflict on those committed

to their care." Baynard v. Malone, 268 F.3d 228,235 (4th Cir. 2001) (citation omitted). A viable

claim for supervisory liability under     9   1983 thus requires plausible allegations that:        (1) the

supervisor had actual or constructive knowledge that his subordinate was engaged in conduct that

posed a pervasive and unreasonable risk of constitutional injury to citizens like the plaintiff; (2)

the supervisor's response to the knowledge was so inadequate as to show deliberate indifference

to or tacit authorization of the alleged offensive practices; and (3) there was an affirmative causal

link between the supervisor's    inaction and the particular constitutional injury suffered by the

plaintiff.    See Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994). Here, where neither Warden

Miller nor Caspar is responsible for directly supervising the contract medical personnel who

provide health services to Maryland prisoners, they cannot be held liable for their actions under a

supervisory liability theory.




                                                   11
       Nor does the record support a claim that either Warden Miller or Caspar violated Certeza's

constitutional rights in their handling of Certeza's grievances about his medical care. Certeza filed

his first ARP relating to his medical treatment, ARP No. ARP-RCI-0315-15,         on May 29, 2015

complaining about the delay in treatment. However, he withdrew the ARP on June 17,2015, such

that there was no need for a full investigation.   His July 28,2015 grievance, ARP No. RCI-0446-

15, complaining about the delay in surgery, was dismissed on August 26,2015 after investigation

showed that he was seen by an orthopedic surgeon on June 8, 2015 and was scheduled for surgery.

His third grievance, ARP No. RCI-0651-15, submitted on November 3, 2015, objected to a delay

in scheduling a follow-up visit to the orthopedic surgeon and expressed the need to reorder pain

medication. This ARP was found to be meritorious in part because a consultation request had not

been acted upon. On that occasion, the consultation order was resubmitted, pain medication was

found to have been provided, and a pain evaluation was found to have been requested and pending.

        On January 7, 2017, Certeza submitted ARP No. RCI-000617, complaining that Dr.

Stallworth had prescribed Tramadol, a pain medication, but failed to follow up by renewing the

prescription, which had expired. On February 1,2017, the grievance was deemed meritorious, as

the lapse in medication was caused by a failure on the part of medical staff to make a referral. The

prescription was renewed. Certeza's final grievance, ARP No. RCI-0492-17, filed on August 25,

2017 and questioning when his plate removal surgery would occur, was dismissed for procedural

reasons pending resubmission.

        Thus, the record reflects that Certeza's grievances were addressed by the Correctional

Defendants, who directed investigations of his medical concerns and twice discovered errors on

the part of medical personnel regarding either Certeza's pain medication prescriptions or the

timeliness of orthopedic consultations.     Under these circumstances, the Correctional Defendants



                                                    12
are entitled to summary judgment. See Atkins v. Md. Div. a/Carr., No. PWG-14-3312, 2015 WL

5124103, at *6 (D. Md. Aug. 28, 2015) (stating that the mere fact that a warden denied grievances,

without more, does not alone establish liability).     Because the Motion will be granted as to the

Correctional Defendants, the Court need not address their remaining claims.

III.     The Medical Defendants

         A.     Wexford

         During the time covered by the Complaint, and prior to January 1, 2019, Defendant

Wexford was a private health care provider under contract with the Maryland Department of Public

Safety and Correctional Services ("DPSCS") to provide primary health care services for Maryland

prisoners. Wexford asserts that the claims against it must be dismissed because there is no

supervisory liability under   S 1983.
         As discussed above, there is no vicarious liability under   S   1983. Instead,   S 1983 requires
a showing ofthat a defendant acted personally in the deprivation of rights. See Vinnedge v. Gibbs,

550 F.2d 926,928 (4th Cir. 1977). A corporation in a role such as that held by Wexford may be

held liable under    S   1983, but only if the claim is based on a custom or policy of violating

constitutional rights. Austin v. Paramount Parks, 195 F.3d 715, 727-28 (4th Cir. 1999); Powell v.

Shopco Laurel Co., 678 F.2d 504, 506 (4th Cir. 1982). Where Certeza has not alleged or identified

unconstitutional    policies and procedures that were the motivating force behind the alleged

inadequate medical care he received, his claims against Wexford will be dismissed.

         B.        Statute of Limitations

         The Medical Defendants argue that any allegations of misconduct occurring before June

 15,2015 cannot proceed because they occurred outside the statute oflimitations for personal injury

torts.   To determine the statute of limitations for    S   1983 claims, courts look to the state law



                                                  13
limitations period for personal injury torts. Wallace v. Kato, 549 U.S. 384, 387 (2007) (citations

omitted).   In Maryland the general statute of limitations for civil actions is three years from the

date of the occurrence.    See Md. Code Ann., Cts. & Jud. Proc.         S 5-101   (West 2013). In cases of

medical malpractice where the injury is not detected immediately, the victim has within the earlier

of five years from the time the injury was committed, or three years from the date from which the

injury is discovered, to file suit. See id.   S 5-109(a)(1),   (2). Here, Certeza signed his Complaint on

June 13, 2018 and it was docketed on June 15, 2018.               Under the "prison mail box rule," the

Complaint is deemed filed as of June 13,2018. See Houston v. Lack, 487 U.S. 266,270-72             (1988);

Lewis v. Richmond Police Dep't, 947 F.2d 733, 735 (4th Cir. 1991) (applying Houston to claims

under   S 1983).   Thus, under any application of the statute of limitations, any claims arising on or

after June 13,2015 would not be time-barred.

         It is undisputed that Certeza's injury occurred on May 20, 2015, that a fracture was

diagnosed the following day, May 21, 2015, and that a consultation request for an evaluation by

an orthopedic surgeon followed. During the June 5, 2015 orthopedic consultation at Bon Secours

Hospital, Dr. Krishnaswamy determined that Certeza would require surgery.                 The consultation

request seeking approval for the surgery was submitted on June 17,2015 but not approved until

July 22,2015.      The surgery was not performed until September 1,2015.

         Certeza alleges that it was the delays in providing surgery that began the cascade of events

that led to his present deformity.     As of June 13, 2015, when the request for authorization for

surgery had not yet been submitted, there is no basis to claim that Certeza's claim of deliberate

indifference to his medical needs had already accrued.             Thus, the Court cannot conclude that

Certeza's deliberate indifference claim falls outside the limitations period.




                                                       14
       C.      Deliberate Indifference

       Certeza asserts that the Medical Defendants violated the Eighth Amendment through

deliberate indifference to his serious medical needs. In order to state an Eighth Amendment claim

arising from inadequate medical care, a plaintiff must demonstrate that the actions of the

defendants or their failure to act amounted to deliberate indifference to a serious medical need.

See Estelle v. Gamble, 429 U.S. 97, 106 (1976). This standard requires proof that, objectively, the

prisoner plaintiff was suffering from a serious medical need and that, subjectively, the prison staff

was aware of the need for medical attention but failed to either provide it or ensure the needed care

was available. See Iko v. Shreve, 535 F.3d 225,241 (4th Cir. 2008).

        Objectively, the medical condition at issue must be serious. Hudson v. McMillian, 503

U.S. 1, 9 (1992). A medical condition is serious when it is "so obvious that even a lay person

would easily recognize the necessity for a doctor's attention."      Iko, 535 F.3d at 241 (citation

omitted). As for the subjective component, "[a]n official is deliberately indifferent to an inmate's

serious medical needs only when he or she subjectively knows of and disregards an excessive risk

to inmate health or safety."   Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014) (quoting

Farmer v. Brennan, 511 U.S. 825, 837 (1994)). "[I]t is not enough that an official should have

known of a risk; he or she must have had actual subjective knowledge of both the inmate's serious

medical condition and the excessive risk posed by the official's action or inaction." Id. (citations

omitted). "[M]any acts or omissions that would constitute medical malpractice will not rise to the

level of deliberate indifference." Id. Thus, "[ d]eliberate indifference is more than mere negligence,

but less than acts or omissions done for the very purpose of causing harm or with knowledge that

harm will result."   Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016) (internal alterations

omitted). Under this standard, a mere disagreement between an inmate and a physician over the



                                                  15
appropriate level of care does not establish an Eighth Amendment violation absent exceptional

circumstances.   Id. Moreover, even if the requisite subjective knowledge is established, an official

may avoid liability if the official "responded reasonably to the risk, even if the harm ultimately

was not averted." See Farmer v. Brennan, 511 U.S. 825, 844 (1994).

       Here, the Medical Defendants argue that Certeza's Eighth Amendment claim does not meet

the standard for deliberate indifference in that the record does not show that they intentionally

denied necessary medical care or that the treatment rendered was grossly incompetent, inadequate,

or excessive as to shock the conscience or to be intolerable to fundamental fairness.       It cannot

fairly be disputed that Certeza's wrist injury, which caused serious, ongoing pain and has resulted

in a likely permanent deformity, constituted an objectively serious medical need. As for whether

the Medical Defendants were subjectively aware of an "excessive risk posed by the official's action

or inaction," Farmer, 511 U.S. at 837, the record here establishes that soon after Certeza's injury

in May 2015, Dr. Krishnaswamy, the orthopedist, determined that Certeza would need surgery and

that in the absence of prompt treatment, the injury would heal improperly and could result in a

permanent deformity. Although Dr. Krishnaswamy stated that to avoid such an outcome, surgery

should occur as soon as possible, the initial surgery did not take place until September 2015, three

months after surgery was first recommended.      Although the surgery was successful in one sense,

Dr. Krishnaswamy      determined that the plate and screws inserted the first surgery should be

removed in four to six months and suggested as early as November 2015 that additional surgery

to reconstruct the joint may be required.

         Certeza then endured a period during which he was in significant pain whenever he used

his wrist. Although another consultation with Dr. Krishnaswamy was requested in May 2016, it

took almost eight months, until January 2017, until the consultation took place. At that point, Dr.



                                                  16
Krishnaswamy made a specific request for surgery to address Certeza's wrist deformity, pain, and

joint instability.    Inexplicably, no surgery occurred during all of 2017, and in January 2018 Dr.

Krishnaswamy         was engaged for another consultation when he again recommended          surgery.

Contrary to his recommendations,           the procedure that occurred in April 2018 was limited to

removing the hardware from the first surgery, which was supposed to occur approximately two

years earlier, and did not include the Darrach Procedure recommended by Dr. Krishnaswamy.

Thus, by the time that Certeza filed his Complaint in June 2018, he had endured a period of over

three years, since the original injury in May 2015, during which he was in pain, could not use his

wrist properly, and did not receive surgical procedures explicitly recommended by an orthopedist

to address these issues and avoid permanent damage.          Then, in September 2018, Dr. Manning,

another orthopedist, identified a shortening of Certeza' s radius bone and recommended the same

or a similar procedure to that first sought by Dr. Krishnaswamy in January 2017, more than 20

months before.        Where Dr. Krishnaswamy had originally noted that delays in surgery could

jeopardize the full healing of Certeza's wrist, it could reasonably be inferred that the extensive

delays contributed to permanent deformity in his wrist.

          Viewing these facts in the light most favorable to Certeza, the Court finds that there is at

least a genuine issue of material fact whether the Medical Defendants had actual knowledge of an

 excessive risk to Certeza's health and thus acted with deliberate indifference when they failed to

provide     the recommended       procedures     to heal his wrist.    Where   Dr. Krishnaswamy's

 recommendations        were consistent,    clearly documented   in the medical records, were later

 corroborated by Dr. Manning, and have not been seriously challenged, it would be fair to infer to

 the Medical Defendants had actual knowledge of the risk to Certeza of inaction for much of the

 multi-year period of inaction. Where the Medical Defendants nevertheless. failed to act upon that



                                                      17
knowledge and instead allowed interminable delays in treating an injury for which lack of

immediate attention was known to risk permanent injury, the Court concludes that there remains a

genuine issue of material fact on the issue of deliberate indifference.     The Motion for Summary

Judgment must therefore be denied.

       Because Certeza may continue to advance his underlying constitutional claim against the

Medical Defendants, the Court need not address whether to exercise supplemental jurisdiction,

pursuant to 28 U.S.c.   S 1367, over any   gross negligence claim asserted by Certeza.

       D.      Specific Defendants

        Defendants PA Jamison, Dr. Stallworth, and Dr. Memarsadeghi           argue that regardless of

whether an Eighth Amendment claim is viable, their limited contacts with Certeza are insufficient

to support an inference that they are liable under      S   1983. As to PA Jamison, Certeza does not

make any specific allegation that she acted to deprive him of constitutionally           adequate and

professionally correct care. Further, the record evidence instead reflects that Jamison regularly

provided care to Certeza and at least once questioned why consultation requests were not acted

upon. Where Certeza has no specific allegations as to inadequate care provided by PA Jamison

and the record provides no basis for such an inference, PA Jamison will be dismissed as a

defendant. Because Certeza has not engaged in discovery, the claim against PA Jamison will be

dismissed without prejudice.

        Although Dr. Stallworth had limited contact with Certeza, she examined him on several

occasions and was aware of his injury and significant wrist pain no later than August 2016.

Although she recommended that he have a consultation with an orthopedist, and had access to his

medical records, there is no evidence that she took action to advance the surgical treatment, even

after she saw Certeza again in October 2017 and he had yet to have any additional procedures.



                                                   18
Moreover, Dr. Stallworth was actively involved in the provision of pain medication to Certeza that

failed to resolve his pain and, on one occasion, resulted in a finding by the Warden that an ARP

complaining about lapses in pain medication was meritorious.

        For his part, Dr. Memarsadeghi participated in the January 2017 consultation in which

there were discussions about the removal of the surgical plate and a possible need for Darrach

Procedure    surgery,   such   that    Dr.   Memarsadeghi     was   aware   of Dr.   Krishnaswamy's

recommendation.    Yet nothing occurred for over a year, until there was repeat consultation among

Certeza, Dr. Memarsadeghi, and Dr. Krishnaswamy in March 2018 which again resulted in a

recommendation of a Darrach Procedure that had not occurred by the time of the filing of the

Complaint.    Under these facts, where both Dr. Stallworth and Dr. Memarsadeghi were directly

involved in the medical care, or lack of medical care, relating to Certeza's wrist injury, and were

aware of the delays in fulfilling his surgical needs, the Court will deny summary judgment in their

favor on the deliberate indifference claim.

IV.     Appointment of Counsel

        Certeza is a self-represented, incarcerated litigant who is proceeding in forma pauperis.

Because this case will proceed to discovery and involves complex medical issues, and in light of

Certeza's continued incarceration, the Court finds that it would be infeasible for Certeza to conduct

this litigation without assistance. The Court will therefore appoint counsel to represent Certeza in

this matter. See 28 U.S.C.     S   1915(e)(l) (2012) (stating that "[t]he court may request an attorney

to represent any person" proceeding in forma pauperis who is "unable to afford counsel").

                                             CONCLUSION

        For the foregoing reasons, the Correctional Defendants'         Motion to Dismiss or, in the

 Alternative, Motion for Summary Judgment, will be GRANTED, and the Correctional Defendants



                                                     19
will be DISMISSED as Defendants.     The Medical Defendants'    Motion to Dismiss or, in the

Alternative, a Motion for Summary Judgment, will be GRANTED IN PART and DENIED IN

PART.   It will be GRANTED to the extent that the claims against Defendant Wexford will be

DISMISSED and the claims against Defendant PA Jamison will be DISMISSED WITHOUT

PREJUDICE.    The Motion will otherwise be DENIED. A separate Order shall issue.




Date:   September 9,2019
                                                  THEODORE D. CHUAN
                                                  United States District Judg




                                             20
